Citation Nr: 0928383	
Decision Date: 07/30/09    Archive Date: 08/04/09

DOCKET NO.  06-10 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD), also claimed as mood disorder. 

2.  Entitlement to service connection for residuals of head 
injury, to include neurological or cognitive disorders. 

3.  Entitlement to service connection for poor memory.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1967 to October 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a June 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

The Veteran presented testimony before the undersigned 
Veterans Law Judge in a videoconference hearing in May 2009.  
A transcript of the hearing is associated with the Veteran's 
claim folder.


FINDINGS OF FACT

1.  PTSD or mood disorder did not manifest in service and has 
not been shown to be otherwise related to service. 

2.  No residuals of a head injury were noted upon the 
Veteran's entry into service, and it has not been shown by 
clear and unmistakable evidence that a chronic disability 
related to head injury existed prior to service.  

3.  A cognitive disorder did not manifest in service and has 
not been shown to be otherwise related to any incident of 
service, including head injury  

4.  Poor memory is a symptom rather than a distinct 
disability for which compensation may be awarded.  The 
evidence of record does not support the conclusion that the 
Veteran has memory loss that is related to service. 

CONCLUSIONS OF LAW

1.  Service connection for PTSD, also claimed as mood 
disorder, is not established.  38 U.S.C.A. §§ 1110, 1154, 
5103, 5103A, 5107 (West 2002), 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2008).

2.  The Veteran is presumed to have been in sound condition 
upon entry into service.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b) (2008).  

3.  Service connection for residuals of a head injury, to 
include neurological or cognitive disorders, is not 
established.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 
(West 2002), 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).

4.  Service connection for poor memory is not warranted.  38 
U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002), 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in July 2004.  Although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the Veteran's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  Dingess, 19 
Vet. App. at 473.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Service Connection Claims

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

PTSD

The Veteran is seeking service connection for PTSD, also 
claimed as a mood disorder.  Service connection for PTSD 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the Veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in service stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304. 

The Veteran's service treatment records do not show that he 
was ever diagnosed with or treated for PTSD or a mood 
disorder in service.  He was found to have no psychiatric 
abnormalities during his separation physical examination in 
September 1968.  VA outpatient treatment records indicate 
that the Veteran was seen in the emergency room in January 
2005, when he was questioned about having a mental disorder.  
He denied experiencing any hallucinations, and he reported 
two head injuries in childhood.  

The Veteran underwent a VA psychiatric examination in March 
2005.  The examiner found that his condition did not meet the 
criteria for PTSD because he did not claim exposure to a 
traumatic event and he had no related symptoms such as 
flashbacks, avoidance, or increased arousal.  The examiner 
assessed the Veteran's disability as mood disorder secondary 
to his medical issues of poor vision, rectal prolapse, 
hernia, and polysubstance abuse.  

Records obtained from the Social Security Administration 
(SSA) indicate that the Veteran underwent a psychiatric 
evaluation in April 2007.  The Veteran specifically denied 
PTSD symptoms such as flashbacks or nightmares, and he denied 
experiencing any traumatic events during or after service.  
The Veteran reported a history of head injury, and he denied 
any significant history of drug use.  On examination, the 
Veteran was cooperative but displayed psychomotor agitation 
and loud speech.  His thought processes had to be redirected 
several times.  The examiner assessed the Veteran's condition 
as cognitive disorder not otherwise specified.  He also 
expressed concern that the Veteran's cognitive functioning 
might be affected by undetected physical problems and 
recommended a number of medical tests, as well as additional 
neuropsychological testing.  

As the foregoing evidence demonstrates, the Veteran has not 
been diagnosed with PTSD at any time during or after service.  
Without evidence of a current disability, there is no basis 
for service connection.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The Veteran was diagnosed with mood disorder in 
2005; however, the examiner who made the diagnosis stated 
that it arises from the Veteran's other medical problems, 
which are not service-connected.  Thus, although there is a 
current disability, there is no evidence of record relating 
the disability to any incident of service.  Therefore, the 
criteria for service connection for mood disorder are not 
met.  Accordingly, the claim must be denied.  

Cognitive Disorder due to Head Injury

The Veteran is seeking service connection for a neurological 
disorder which he contends results from a head injury he 
suffered in service when he was assaulted by another service 
member.  He reports that he did not obtain any medical 
treatment at the time of the injury, nor has he sought 
treatment for any residuals of the injury since service.  The 
Veteran also reports that he suffered head injuries prior to 
his entry to active duty.  Specifically, he states that he 
may have been rendered unconscious during an earthquake when 
he was 9 months old, and he fell and hit his head in the 
third grade.  The Veteran also told one medical examiner that 
he suffered a head injury while working on an oil rig 
sometime after service.  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior to 
service and was not aggravated by service.  38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

The Veteran did not report a prior head injury or any 
residuals thereof during his entrance physical examination in 
1965, and no cognitive or neurological disabilities were 
noted at that time.  There is no objective evidence beyond 
the Veteran's own statements to substantiate a prior injury.  
Moreover, the Veteran himself has expressed doubt as to 
whether the pre-service incidents he describes actually 
occurred and, if so, whether he suffered any permanent injury 
as a result.  Accordingly, the Board finds that the 
presumption of sound condition has not been overcome.  

The Veteran was afforded a VA neurological examination in 
March 2005, in which he was found to have normal reflex, 
motor, sensory function in all extremities.  The cranial 
nerve and coordination examinations were normal.  The 
examiner noted the Veteran's claimed history of head trauma; 
however, he stated that the Veteran was a very poor historian 
and had difficulty relating his medical history.  The 
examiner concluded that he was "unable to render any 
diagnosis beyond speculation" because of the Veteran's 
inability to give a cogent and coherent history.  

As noted above, the Veteran was diagnosed with cognitive 
disorder not otherwise specified during a SSA examination in 
April 2007.  SSA records further indicate that the Veteran 
underwent a general physical examination in April 2007, in 
which no neurological disorders were noted.  Romberg sign and 
Babinski sign were negative, and cranial nerves II through 
XII were grossly intact.  Normal motor, muscle, and sensory 
function were noted the lower extremities.  

After carefully reviewing the relevant evidence, the Board 
finds that the Veteran's diagnosed cognitive disorder is not 
related to his active service.  The Board acknowledges his 
contention that he sustained a head injury in service.  
Generally, a veteran is competent to describe his subjective 
experiences.  Buchannan v. Nicholson, 451 F. 3d. 1331, 1335 
(2006).  In this case, however, the very condition for which 
the Veteran is seeking service connection renders him 
incompetent to describe his experiences or symptoms.  As 
noted above, multiple VA and private medical examiners have 
found him to be an unreliable historian because of such 
symptoms as poor concentration and memory and circuitous 
speech.  His account of head traumas sustained has been 
inconsistent, and there is no objective evidence of the 
assault and resulting head injury he claims he suffered in 
service.  Furthermore, even if a head injury did occur in 
service, the medical evidence indicates that the Veteran did 
not develop a cognitive disorder as a result, since he was 
found to be psychologically and neurologically normal during 
his separation physical examination in September 1968.  Given 
the Veteran's difficulty in describing his history due to 
cognitive impairment, the Board finds that the 
contemporaneous medical records are more probative than his 
own recollections as to the state of his health in service 
and at separation. 

Finally, none of the medical professionals who examined the 
Veteran related his cognitive disorder to a head injury.  
Rather, they advised that additional tests be conducted to 
determine whether cognitive impairment may be due to such 
physical ailments as a brain tumor, severe blood loss from 
gastrointestinal disorders, vitamin deficiency, or a 
substance abuse problem, none of which is service-connected.  
As there is no competent evidence relating the Veteran's 
disability to his service, there is no basis for service 
connection.  Accordingly, the claim must be denied.  

Poor Memory

The Veteran is seeking service connection for poor memory.  
During the April 2007 psychiatric examination, the doctor 
stated that the Veteran had "significant difficulty with 
regards to all phases of memory testing."  However, poor 
memory is not a separate disability for which compensation 
may be awarded.  Memory loss may be shown to be a symptom of 
a disability; however, a symptom, alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability.  Without a pathology 
to which the symptoms can be attributed, there is no basis to 
find memory loss for which service connection may be granted.  
See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In 
this case, the medical opinions of record associate the 
Veteran's poor memory to his overall cognitive impairment, 
which is not service-connected.  Accordingly, service 
connection for poor memory is denied.  



ORDER

Service connection for PTSD is denied.

Service connection for residuals of a head injury, to include 
cognitive and neurological disorders, is denied.

Service connection for poor memory is denied.  



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


